Alexander, J.
(concurring in the result) — I write separately to emphasize that while I concur with the result reached by the majority, inasmuch as I find that the stalking statute at issue is constitutional and that the petitioners were properly convicted under it, I share the dissent’s concern that the majority’s formulation of the right to privacy is overbroad. The majority implies that article I, section 7 of the Washington Constitution protects a person against private action such as stalking. However, “[violation of a right to privacy under this provision turns on whether the State has unreasonably intruded into a person’s ‘private affairs.’ ” State v. Goucher, 124 Wn.2d 778, 782, 881 P.2d 210 (1994) (emphasis added) (citing State v. Boland, 115 Wn.2d 571, 577, 800 P.2d 1112 (1990); State v. Myrick, 102 Wn.2d 506, 510, 688 P.2d 151 (1984)). Accordingly, “[t]he constitutional right to privacy is implicated only if the actors were functioning as agents or instrumentalities of the State” State v. Farmer, 80 Wn. App. 795, 800, 911 P.2d 1030 (1996) (emphasis added) (citing State v. Walter, 66 Wn. App. 862, 866, 833 P.2d 440 (1992), review denied, 121 Wn.2d 1033, 856 P.2d 383 (1993)).
In my view, in sum, the majority’s expansive reading of *395the right to privacy is unnecessary to the disposition of this case. I otherwise concur, however, with the majority’s decision.